         Case 4:15-cr-40046-TSH Document 214 Filed 01/19/21 Page 1 of 6




                      UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
_______________________________________
                                        )
UNITED STATES,                          )
                   Plaintiff,           )         CRIMINAL ACTION
                                        )         NO. 4:15-40046-TSH
                   v.                   )
                                        )
BRYAN LARSON,                           )
                   Defendant.           )
______________________________________ )


  ORDER ON DEFENDANT’S MOTION FOR RECONSIDERATION (Docket No. 208)

                                       January 19, 2021

HILLMAN, D.J.,

       Bryan Larson (“Mr. Larson” or “Defendant”) pled guilty to one count of Possession of

Child Pornography, in violation of 18 U.S.C. § 2255A(a)(5)(B). I sentenced him to 138 months

of imprisonment followed by 5 years of supervised release. His projected release date is April 2,

2025. (Docket No. 212-1).

       I denied Mr. Larson’s first Motion for Compassionate Release on August 28, 2020.

(Docket No. 207). Mr. Larson filed the instant Motion for Reconsideration on December 21,

2020. (Docket No. 293). The United States opposed Mr. Larson’s initial Motion (Docket No.

195) but has not filed an opposition to the Motion for Reconsideration. Mr. Larson’s Motion for

Reconsideration asks that he be released from FMC Devens and allowed to serve the remainder

of his sentence under home confinement at his mother and stepfather’s home. For the reasons

below, the Defendant’s Motion for Reconsideration is denied without prejudice.




                                                1
           Case 4:15-cr-40046-TSH Document 214 Filed 01/19/21 Page 2 of 6




                                                         Discussion

         Section 3582(c) begins with the general principle that “a court may not modify a term of

imprisonment once it has been imposed . . .” Upon motion of the Director of the Bureau of Prisons

(“BOP”) or a defendant, 1 however, a court “may reduce the term of imprisonment (and may

impose a term of probation and supervised release with or without conditions that does not exceed

the unserved portion of the original terms of imprisonment), after considering the factors set forth
                                                                  2
in § 3553(a) to the extent that they are applicable,                  if it finds that “. . . extraordinary and

compelling reasons warrant such a reduction.” Id. § 3582(c)(1)(A). Congress provided that the

United States Sentencing Commission “shall describe what should be considered extraordinary

and compelling reasons for sentence reduction, including the criteria to be applied a list of specific

examples.” 28 U.S.C. § 994(t).

         Although the Commission has not released an updated policy statement addressing when

compelling and extraordinary reasons exist for sentence reduction in the context of the COVID-

19 pandemic, federal courts have used its most recent November 2018 policy statement as

guidance. Under that guidance as it pertains to a defendant’s medical condition, compelling and

extraordinary circumstances exist when the defendant is suffering from a terminal illness or is: “(I)

suffering from a serious physical or medical condition, (II) suffering from a serious functional or

cognitive impairment, or (III) experiencing deteriorating physical or mental health because of the

aging process, that substantially diminishes the ability of the defendant to provide self-care within



1
  The Defendant must first exhaust his administrative remedies under 18 U.S.C. § 3582(c)(1)(A)(i).
2
  The § 3553(a) factors include: (1) the need for the sentence imposed to, among other factors, reflect the seriousness
of the offense, to promote respect for the law, to provide just punishment for the offense, and to afford adequate
deterrence to criminal conduct; (2) the kinds of sentences available; (3) the kinds of sentences and the sentencing
range established by the applicable category of offense and defendant; (4) any pertinent policy statement guidelines
issued by the Sentencing Commission; (5) the need to avoid unwarranted sentence disparities among defendants
with similar record who have been found guilty of similar conduct; and (6) the need to provide restitution to any
victims of the offense.

                                                          2
         Case 4:15-cr-40046-TSH Document 214 Filed 01/19/21 Page 3 of 6




the environment of a correctional facility and from which he or she is not expected to recover.”

U.S.S.G. § 1B1.13.

       Upon further consideration of the current and potential prospective impact of the pandemic

together with an individualized assessment of relevant factors as they pertain to Mr. Larson, I find

that he has not met the burden necessary to secure a compassionate release. These factors include:

(1) whether the defendant suffers from a serious physical or medical condition that substantially

diminishes his ability to provide self-care within the environment of a correctional facility and

from which he is not expected to recover; (2) the health, safety, and living conditions at the facility

where the defendant is housed, any specific crowding issues, and the specific steps taken by the

facility in response to the spread of COVID-19; and (3) the crime of conviction and length of the

defendant’s remaining sentence.

       As a threshold issue, Mr. Larson submitted a compassionate release request to the warden

at FMC Devens, which was denied on May 9, 2020. As he has exhausted his administrative

remedies, I may reach the merits of his renewed petition for compassionate release.

       I denied Mr. Larson’s first Motion for Compassionate Release without prejudice on three

grounds: 1) that he had only served about 40% of his sentence; 2) that he had not provided evidence

to demonstrate that he would not be a danger to the public if released; and 3) that there were only

3 staff and inmate COVID-19 cases at FMC Devens, the BOP facility where is incarcerated.

       Since my prior Order, there has been one material change in Mr. Larson’s circumstances:

as of January 17, 2021, 108 inmate and 16 staff cases of COVID-19 have been reported at FMC

Devens, with 270 inmates and 44 staff listed as recovered. BOP, COVID-19 CASES,

https://www.bop.gov/coronavirus/ (last visited January 19, 2021). Mr. Larson has informed the

Court that as of December 28, his housing unit was the only unit without any documented



                                                  3
         Case 4:15-cr-40046-TSH Document 214 Filed 01/19/21 Page 4 of 6




COVID-19 cases, but that he expects that will change because many of the inmates in his

housing unit have work assignments that place them in close proximity to officers and staff.

(Docket No. 209-1).

       Mr. Larson’s health and personal risk factors have not changed since I denied his first

Motion. He is 48 years old, has high blood pressure, high cholesterol, and was twice diagnosed

with bronchitis in 2019—medical records show he has been in remission since October 2019.

(Docket No. 191 at 27). While his age does not place him in a high COVID-19 risk category

according to the Centers for Disease Control and Prevention, the CDC has said that individuals

with high blood pressure might be at increased risk for a severe course of illness if they contract

the virus. CDC, COVID-19: CERTAIN MEDICAL CONDITIONS,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html (last visited Jan. 17, 2021).

       Section 3582 also requires me to consider the nature of Mr. Larson’s offense and the length

of his remaining sentence. I remain concerned that Mr. Larson has served less than 50% of the

138 months to which he was sentenced — a sentence that was already below the U.S. Sentencing

Guidelines. Any further reduction risks undermining the deterrent effect of the imposed sentence.

       Finally, in my prior order I noted that Mr. Larson had not provided “any convincing

evidence that he would not pose a danger to the public were he to be released,” such as “an affidavit

from his mental health providers suggesting he has made substantial progress in his treatment.”

(Docket No. 207). Instead of reapplying to the Court with such evidence, Mr. Larson has provided

medical records which show that he is following a psychiatric pharmaceutical treatment plan and

has completed various educational and vocational programs. (Docket Nos. 212, 213). While

commendable, this evidence falls short of what the Court needs to assess whether Mr. Larson can



                                                 4
         Case 4:15-cr-40046-TSH Document 214 Filed 01/19/21 Page 5 of 6




be safely released. Mr. Larson states that he has been regularly seeing a psychologist for

approximately two years but has not provided recent information about his progress in treatment:

the most recent Psychology Services appointment record from either of the two counselors he

identified that is available in the record dates back to December 23, 2019 and was provided by the

United States in its opposition to his first Motion for Compassionate Release. (Docket No. 208 at

¶ 6, 209-1 (describing the frequency of Defendant’s counseling treatment); Docket Nos. 191-2 at

47; 195-5 at 99-160; 195-6 at 47 (BOP Psychology Services records). Even if I take into account

that Mr. Larson has family members who continue to offer to provide him housing and support

should he be released, more is required.

       I do not wish to minimize the danger that COVID-19 poses. COVID-19 can spread rapidly

through dense populations like those concentrated in prisons and I agree with the premise that

social distancing can be extremely challenging or impossible in prisons. However, when I balance

those risks against the length of Mr. Larson’s remaining sentence, his relatively good physical

health, that his chronic conditions are common among the inmate population, and the lack of new

and convincing evidence that he will not be a danger to the public if released, I find that he has

still not met his burden to demonstrate extraordinary and compelling circumstances which justify

his release from custody.

                                             Conclusion

       The Defendant’s motion is denied without prejudice. Mr. Larson may renew his motion

upon a change in his circumstances or circumstances at FMC Devens, or if he is able to provide

additional information showing that his release would not endanger the public.




                                                5
     Case 4:15-cr-40046-TSH Document 214 Filed 01/19/21 Page 6 of 6




SO ORDERED.

                                                   /s/ TIMOTHY S. HILLMAN
                                                     TIMOTHY S. HILLMAN
                                                          DISTRICT JUDGE




                                   6
